DETAILED ACTION
Reason of Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method of exchange item group sharing in a computing network comprises: obtaining, by a first computing device of the computing network, a digital exchange item that is regarding at least one closed loop financial instrument, wherein a first issuing server issues a first group of exchange items that includes the digital exchange item, wherein the digital exchange item is a specific type of exchange item, wherein first sharing parameters are associated with the first group of exchange items, wherein second sharing parameters are associated with the specific type of exchange item, and wherein the second sharing parameters have priority over the first sharing parameters; sending, by the first computing device to a server of the computing network, a request to share the digital exchange item with a group of computing devices that includes the first computing device and to authenticate the group of computing devices; authenticating, by the server, each computing device of the group of computing devices, wherein the authenticating includes determining an affiliation between the first computing device and other computing devices of the group of computing devices; determining, by the server and based on the first and second sharing parameters, that the digital exchange item can be shared with the group of computing devices; and as a result of the determining the digital exchange item can be shared with the group of computing devices: generating, by the server, a new secure data block for a secure digital chain of custody associated with the digital exchange item, wherein the new secure data block establishes secure custody rights for each computing device in the group of computing devices 
The closest prior art of US20150088753A1 (“Van Der Schueren”) discloses a method obtaining virtual gift card, sending request to share the virtual gift card, determining the virtual gift card can be share, establishing records of shared virtual gift card, generating and uploading virtual gift card to receiver’s wallet. In addition, prior art US 20180115413 A1 (“King”) discloses generating blocks recording transaction and activity records. 
However, the combination of the prior art neither singly nor in combination does not disclose “the digital exchange item is a specific type of exchange item, wherein first sharing parameters are associated with the first group of exchange items, wherein second sharing parameters are associated with the specific type of exchange item, and wherein the second sharing parameters have priority over the first sharing parameters; authenticating, by the server, each computing device of the group of computing devices, wherein the authenticating includes determining an affiliation between the first computing device and other computing devices of the group of computing devices”, in view of the specific combinations of the recited steps and functions in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627. The examiner can normally be reached 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685